Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered July 19, 2005, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently made is unpreserved for appellate review (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Pellegrino, 60 NY2d 636, 637 [1983]; People v Ross, 41 AD3d 870 [2007], lv denied 9 NY3d 881 [2007]; People v Dixon, 41 AD3d 861 [2007]; People v Reyes, 41 AD3d 620 [2007] , lv denied 9 NY3d 880 [2007]; People v Nash, 38 AD3d 684 [2007]; People v Silent, 37 AD3d 625 [2007]; People v Hemion, 37 AD3d 616, 616-617 [2007]; People v Cumba, 32 AD3d 444 [2006]), and we decline to reach the issue in the exercise of our interest of justice jurisdiction. Prudenti, P.J., Krausman, Fisher and Dillon, JJ., concur.